Green, J. P. (dissenting).
We respectfully dissent. In our view, Supreme Court committed reversible error in submitting the affirmative defense of extreme emotional disturbance to the jury over defendant’s objection.
Neither the arguments of counsel nor the evidence presented by the defense supports the conclusion that defendant raised the affirmative defense of extreme emotional disturbance (see, Penal Law § 125.25 [1] [a]). Indeed, the prosecutor, in his opening statement, acknowledged the People’s burden to prove beyond a reasonable doubt that defendant was sane when he committed the acts charged in the indictment. In his opening and closing statements, defense counsel consistently maintained that the single issue for the jury’s determination was whether defendant lacked criminal responsibility by reason of mental disease or defect (see, Penal Law former § 30.05). The single metaphorical reference to defendant as a "grenade”, considered in context, does not amount to an adoption of the affirmative defense of extreme emotional disturbance (see, People v DeGina, 72 NY2d 768, 776 [counsel’s use of the term "ensnare” in opening did not convert defense to one of entrapment]). Furthermore, we cannot agree with the majority that presenting evidence that might arguably support a defense is equivalent to raising that defense affirmatively (cf., People v Anderson, 174 AD2d 684, lv denied 78 NY2d 961). *397Contrary to the majority, therefore, we conclude "from a fair reading of the record that defendant did not raise the * * * defense” of extreme emotional disturbance (People v DeGina, supra, at 776).
By submitting that affirmative defense to the jury over defendant’s objection, the court clearly violated the unquestionable right of defendant to chart his own defense (see, People v DeGina, supra, at 776; People v Maldonado, 175 AD2d 698; People v Martin, 66 AD2d 995; People v Cofer, 48 AD2d 818; see also, People v Albright, 65 NY2d 666, 668; People v Sterling, 210 AD2d 358; People v Harris, 109 AD2d 351, 366). The violation of that right is not overcome by the theoretical similarity between the defense chosen by defendant and the defense thrust upon him. The fact that extreme emotional disturbance may be characterized as "a lesser form of mental infirmity than insanity” (People v Casassa, 49 NY2d 668, 677, cert denied 449 US 842) does not imply that extreme emotional disturbance is "necessarily subsumed” within insanity in every case or that the two defenses are invariably consistent.
We reject the majority’s attempt to import principles governing the submission of lesser included offenses (see, CPL 300.50) into those statutorily defined defenses. Nothing in the language or history of those statutes supports the attempted characterization of the affirmative defense of extreme emotional disturbance as a "lesser included defense” of the insanity defense. This case, in fact, illustrates the distinctions and potential conflict between those defenses.
In this case defendant asserted the defense that he suffered from a mental disease or defect that deprived him of the "substantial capacity to know or appreciate either * * * [t]he nature and consequence of such conduct * * * [or t]hat such conduct was wrong” (Penal Law former § 30.05 [1]). He presented evidence that his mental condition underwent a progressive deterioration until the day of the murder, when he calmly and deliberately executed the IRS agent. Defendant’s position was not that the murder was the result of "an understandable human response deserving of mercy” (People v Casassa, supra, at 680-681) or the product of the loss of self-control associated with the defense of extreme emotional disturbance (see, People v Moye, 66 NY2d 887, 890; People v Marinaccio, 190 AD2d 819, lv denied 81 NY2d 1016; People v Finney, 181 AD2d 789, lv denied 79 NY2d 1049; People v Feris, 144 AD2d 691, 692). Rather, defendant maintained that his *398conduct was attributable to bizarre, paranoid thought processes arising from a mental disease or defect that had been steadily worsening in the months preceding the murder. In other words, defendant was not claiming a temporary loss of the ability to control his conduct, but rather a substantial impairment of the ability to understand the moral and legal consequences of his actions. Those positions may be compatible in a given case and a murder defendant may consistently assert the defense of extreme emotional disturbance in conjunction with the defense of insanity (see, e.g., People v Young, 65 NY2d 103; People v Yong Ho Han, 200 AD2d 780, lv denied 83 NY2d 916; People v Fischl, 182 AD2d 699; People v Barnes, 175 AD2d 626, lv denied 79 NY2d 824; People v Oakes, 168 AD2d 893, lv denied 78 NY2d 957). The fact remains, however, that this defendant did not seek to prove both defenses, regardless of how compatible those defenses might be in other circumstances.
We cannot agree with the majority that charging both defenses did not prejudice defendant. Allowing the jury to consider an affirmative defense that defendant did not raise or attempt to prove necessarily weakened the defense that he did present. "[A] defendant is entitled to establish his own defense, and it is impermissible for the trial court to foist upon him an affirmative defense which * * * is in direct conflict with the course he has charted” (People v Maldonado, supra, at 700).
Furthermore, by charging an affirmative defense that defendant did not raise and, in fact, expressly disavowed, "the court imposed on defendant an affirmative burden of proof he had not undertaken by his defense theory” (People v DeGina, supra, at 777). Defendant advanced only the "defense” of insanity (see, Penal Law § 25.00 [1]; former § 30.05). Defendant came "forward with sufficient evidence to rebut the presumption of sanity * * * and the People [were] consequently required to bear the additional burden of proving the defendant sane beyond a reasonable doubt (see, e.g., People v Silver, 33 NY2d 475)” (People v Santarelli, 49 NY2d 241, 248). Extreme emotional disturbance, on the other hand, is an "affirmative defense”, which defendant bore the burden of proving by a preponderance of the evidence (Penal Law § 25.00 [2]; see, Penal Law § 125.25 [1] [a]). "In that defendant advanced only a defense—as to which he had no affirmative burden of proof (see, People v Albright, 65 NY2d 666)—the suggestion that he had assumed a burden of proof in connection with his defense *399itself had the potential to mislead the jury” (People v DeGina, supra, at 778, citing People v Victor, 62 NY2d 374, 378).
The majority suggests that the court should have charged manslaughter in the first degree under Penal Law § 125.20 (2), without imposing the burden of proving extreme emotional disturbance upon defendant (see, People v Emick, 103 AD2d 643, 657), but that the court did not err in failing so to charge. That conclusion, however, is not supported by the language of the first degree manslaughter statute, which expressly provides that, "[t]he fact that homicide was committed under the influence of extreme emotional disturbance constitutes a mitigating circumstance reducing murder to manslaughter in the first degree and need not be proved in any prosecution initiated under this subdivision” (emphasis supplied). This prosecution was unquestionably initiated under Penal Law § 125.25 (1), and thus extreme emotional disturbance was necessarily an affirmative defense that defendant was required to prove (see, Penal Law § 125.25 [1] [a]). Furthermore, when the court, either sua sponte or pursuant to a request, charges the lesser included offense of manslaughter in the first degree (Penal Law § 125.20 [2]; CPL 300.50 [1]; 1.20 [37]; People v Green, 56 NY2d 427), it is obliged to charge the insanity defense as it relates to that charge, consistent with the defense advanced by defendant (People v Young, 65 NY2d 103, 105, supra). In any event, the question whether the court could have properly submitted manslaughter in the first degree to the jury as a lesser included offense under the manslaughter statute rather than the murder statute is beside the point. The court in fact instructed the jury that extreme emotional disturbance is an "affirmative defense” that "must be established by a preponderance of the credible evidence.”
Because extreme emotional disturbance is an affirmative defense when only murder in the second degree has been charged in the indictment, charging down to manslaughter in the first degree is not the routine matter portrayed by the majority. This case does not present the typical situation where the court, in deciding whether to submit a lesser included offense upon the People’s request, may simply apply the Glover test (see, People v Glover, 57 NY2d 61, 63-64; CPL 300.50 [1]). The lesser included offense at issue in this case is defined in terms of the affirmative defense of extreme emotional disturbance. Thus, the court was required to consider not only whether a "reasonable view of the evidence” (CPL 300.50 [1]) supported the defense, but whether defendant had *400undertaken the burden of proving that defense (see, People v DeGina, 72 NY2d 768, 777-778, supra). Defendant did not assume that burden in this case. "Imposing the burden of proving [extreme emotional disturbance] on defendant, who had not raised it, constituted an abuse of the affirmative defense in derogation of defendant’s right to have the State bear the entire burden of proof’ (People v DeGina, supra, at 776; see, People v Victor, 62 NY2d 374, supra; People v Chester, 50 NY2d 203, 210; see also, Mullaney v Wilbur, 421 US 684).
Because defendant was convicted of a charge that should not have been submitted to the jury over his objection, we would reverse the conviction and dismiss the indictment (see, People v Frank, 122 AD2d 620; People v Bacalocostantis, 111 AD2d 991).
Fallon and Callahan, JJ., concur with Pine, J.; Green, J. P., dissents and votes to reverse in a separate opinion in which Davis, J., concurs.
Judgment affirmed.